DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 26 is rejected under 35 U.S.C. 101 as the claimed invention is directed to non-statutory subject matter directed to transitory propagation signals per se. The claimed invention recite “a computer readable medium” which covers forms of non-transitory tangible media and transitory propagation signals per se in view of the ordinary and customary meaning of computer program distribution media. See 1351 OG (02/23/2010), “Subject Matter Eligibility of Computer Readable Media”. 


Allowable Subject Matter

2.	Claim 26 discloses a method for wireless communications that includes determining, in a two-part channel state information (CSI) reporting scheme, a first number M out of N subbands to use for feeding back CSI in a second CSI feedback part, wherein N represents a configured number of supported subbands for subband precoding matrix indicator (PMI) reporting: 

(NZWA) per layer, which of the N subbands to omit from the M subbands; and reporting CSI feedback for the M subbands in the second CSI feedback part. While Liu (US 2017/0141827) discloses a method and/or system for wireless communications but it doesn’t however discloses the method and/or system for wireless communications of the instant limitation as disclosed above.  Thus, in the examiner opinion, it would not have been obvious to person having ordinary skill in the art to implement the method and/or system for wireless communications of the instant limitation as discussed above. All independent claims are similarly analyzed. 

3.	Claims 1-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637